Citation Nr: 0901348	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  07-10 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence to reopen a claim of 
entitlement to service connection for tinnitus has been 
received and if so, whether the reopened claim should be 
granted.


REPRESENTATION

Appellant represented by:	Attorney Antonio E. Bendezu


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1986 to 
January 1990 and from January 1990 to January 1996.  This 
case comes before the Board of Veterans' Appeals (Board) on 
appeal of a March 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.


FINDINGS OF FACT

1.  In an unappealed April 2004 rating decision, the RO 
denied service connection for tinnitus.

2.  The evidence associated with the claims file subsequent 
to the April 2004 decision is cumulative or redundant of the 
evidence previously of record or is not sufficient to raise a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for tinnitus.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  
38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception 
to this rule is 38 U.S.C.A. § 5108, which provides that if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

The veteran contends that he has constant bilateral tinnitus, 
as a result of noise exposure while serving on the flight 
line during active military duty in the Navy from 1986 
through 1996.  

In an unappealed April 2004 rating decision, the RO denied 
the veteran's claim for service connection for tinnitus based 
on a finding that the condition was neither found to have 
occurred in nor was caused by service.  The veteran's claim 
to reopen was received in December 2006.  

At the time of the April 2004 decision, the evidence of 
record included the report of a January 1997 VA audiological 
examination which showed that the veteran reported that he 
was exposed to rifle fire when he qualified on the shooting 
range, but reported no problems with his hearing.  His 
hearing was found to be within normal limits at that time.  
The record also included an August 2003 statement from C.F., 
M.C.C., an audiologist from The Hearing Clinic, Inc. in which 
he stated that the veteran's complaints of long-term tinnitus 
were likely related to his reported history of noise exposure 
during active military service.  Also included in the record 
at that time was the report from a January 2004 VA 
audiological examination in which the examiner diagnosed the 
veteran with tinnitus, per the veteran's report, and opined 
that based on the contradictory and inconsistent history 
given by the veteran and the information contained in the 
claims file, that the veteran did not have tinnitus to the 
severity or for the length of time he claimed.  Instead, the 
examiner opined that the veteran developed tinnitus sometime 
in 1997 or 1998.  The record also included a January 2004 
statement from the veteran indicating that during his ten 
years of military service, he was exposed to several loud 
noises which led to his later development of tinnitus.  In 
addition, the record included a January 2004 tinnitus 
questionnaire in which the veteran indicated that his 
tinnitus was constant, that it had its onset ten years prior, 
and that he believed it was caused by a head injury and loud 
noises.  The record also included an April 2004 opinion from 
D.C., the Chief of the Audiology and Speech Pathology 
Department at the VA Medical Center in Omaha, Nebraska.  D.C. 
opined that based on his review of the c-file, the report of 
C.F. and the reports from the VA audiological examinations in 
January 1997 and January 2004; "it is not at least as likely 
as not that the veteran's reported tinnitus is due to 
military service."

Following the April 2004 decision, the veteran submitted an 
October 2006 statement in which he repeated his contentions 
that his tinnitus was due to exposure to loud noises during 
his active military service.  Also added to the record was 
the report of an October 2006 audiological examination in 
which the examiner noted the veteran's reports of constant, 
bilateral tinnitus which began during service, and indicated 
that he could not resolve the issue of the veteran's tinnitus 
without resorting to mere speculation.  The examiner noted 
that the veteran reported that the tinnitus began during 
service, but records indicated that he denied having tinnitus 
in January 1997.  In addition, the record included a December 
2006 tinnitus questionnaire in which the veteran repeated his 
contentions that he had constant ringing in his ears due to 
noise exposure during his military service.  Although new, 
this evidence is not material in that it is duplicative and 
redundant of evidence previously submitted prior to the April 
2004 decision.  Furthermore, besides the report from C.F. of 
the Hearing Clinic, none of the subsequently submitted 
evidence lends any support the veteran's contention that his 
tinnitus is related to his active military service.  


Accordingly, the Board concludes that new and material 
evidence has not been presented to reopen the veteran's 
claim.

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
defined to include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).   

Additionally, in March 2006, the Court held that because the 
terms "new" and "material" have specific, technical meanings 
that are not commonly known to VA claimants, when providing 
the notice required by section 5103(a), it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of the evidence that must be presented.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The record reflects that in January 2007, the veteran was 
provided with the required notice, to include notice required 
under Kent, supra, regarding new and material evidence to 
reopen a previously denied claim.  The Board notes that, even 
though the letter requested a response within 60 days, it 
also expressly notified the veteran that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) (evidence must be 
received by the Secretary within one year from the date 
notice is sent).

The veteran was given the specific notice required by Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) (as the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim) in the January 2007 letter.  

Finally, the Board notes that the veteran's service medical 
records and all other pertinent available records have been 
obtained in this case.  Neither the veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, which could be obtained to 
substantiate the denied claim.  The Board is also unaware of 
any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were not prejudicial to the veteran.


ORDER

Service connection for tinnitus is denied.



____________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


